DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 6, sus-species 6A in the reply filed on 08-16-2022 is acknowledged.
Claims 5-10 and 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected sub-species (Note: Applicant has identified claim 1-7 and 11-14 as reading on sus-species 6A, however, claims 5-7 actually read on sub-species 6B – i.e. where the probe is in the form of a rotatable collection shaft 5101 as in Figs. 153-178 – see the Election of Species dated 06-30-2022; therefore, claims 5-7 are also withdrawn), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08-16-2022.
(also note that if claim 11 were incorporated into claim 1, as indicated in the allowable subject matter below, the dependent claims reading on the various non-elected sub-species would be rejoined)

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is not directed to the technical disclosure of the improvement (i.e. the Abstract is not directed to the claimed coulter assembly with a blade, cam ring, sample collector, etc.).  Correction is required.  See MPEP § 608.01(b).


Claim Objections
Claims 2, 5, 8, and 10 are objected to because of the following informalities:
Each instance of “the sample collector” should be “the movable sample collector.” (per the first recitation in claim 1)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation “the probe.”  There is insufficient antecedent basis for this limitation in the claim (“the probe” should probably be “the movable sample collector”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dagel et al. (U.S. Patent 6,766,865).
Regarding claim 1, Dagel discloses (Figs. 1-3) a coulter assembly 10 (col. 2, lines 24-25) for collecting soil samples from an agricultural field (col. 1, lines 5-15), the assembly comprising:
an annular collection blade 16/18 (i.e. the blades 18 extending outwardly from the circular wheel 16: see Figs. 1-3) configured for penetrating soil to capture a sample (col. 2, lines 25-34);
an annular cam ring 62 (col. 3, line 39) configured for stationary mounting to a frame of an agricultural vehicle or implement (col. 3, lines 50-52; as shown in Fig. 3), the cam ring 62 comprising a cam track (i.e. the outer surface of cam 62);
a blade hub 16 coupled to the blade 18 for rotatably supporting the collection blade 18 (as shown in Figs. 1-3) from the cam ring (i.e. when the sampling assembly is in contact with the cam 62: see Fig. 3), the collection blade 18 rotatable relative to the cam ring 62 (as shown in Fig. 3);
a movable sample collector 58 (col. 3, line 29) mounted to the collection blade 18 (as shown in Fig. 3), wherein the probe a movable sample collector 58 is configured and operable for extracting a soil sample as the collection blade 18 is rotated through the soil (col. 3, lines 38-46; col. 4, lines 28-31).

Regarding claim 2, Dagel discloses (Figs. 1-3) the movable sample collector 58 comprises a piston mechanism 58 (i.e. rod: col. 3, lines 38-46) actuated by the cam ring 62 (as shown in Fig. 3).

Regarding claim 3, Dagel discloses (Figs. 1-3) the piston mechanism 58 comprises an elongated soil sample collection cylinder 18 (as shown in Fig. 3) with open internal through passage extending between its ends (as shown in Fig. 3), and
an elongated piston rod 58 configured to engage the cam track of the cam ring 62 (col. 3, lines 38-46; as shown in Fig. 3), the piston rod 58 reciprocating in a linear radial manner back and forth inside the cylinder 18 (as shown in Fig. 3) when actuated by the cam ring 62 for collecting the soil sample (col. 3, lines 38-46).

Allowable Subject Matter
Claims 4 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bunch (U.S. Patent 2,543,888) and Burton (U.S. Pub. 2010/0037712) disclose rotatable soil sampling apparatuses with movable sample collectors/probes. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852